Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 1/18/2022	
Claims 1-21 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
claims 1 - 5, 7, 13 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims Claims 1 - 5, 12 - 15, and 20 of  U.S. Patent Application 16527825 and over claims 1, 2, 8 - 14 and 20 of U.S. Patent Application 16527864. 

U.S. Patent Application 16527825
U.S. Patent Application 16527902 
U.S. Patent Application 16527864
Claims 1, 15, and 20: identifying a database on a host; identifying, in file nodes of a remote cluster, directories of the database, each of the file nodes 



identifying a database on one or more hosts; generating, on the one or more hosts, a remote agent connected to a 
discovering, by the remote agent, a configuration of the database of the one or more hosts; 
generating, in file nodes of the remote cluster, directories of the database of the one or more hosts, each of the file nodes mapped to a directory of the database of the one or more hosts;
storing, in a script node of the remote cluster of nodes, a plurality of scripts for execution on the remote agent on the one or more host, the plurality of scripts generated from a template pre-configured for backup of the configuration of the database discovered by the remote agent; and 
processing, by the remote agent, the scripts to backup data files of the directories on the one or more hosts to the mapped file nodes of the remote cluster.




Wherein the template comprises a plurality of placeholder values of configuration parameters of the database of the one or more hosts.
Claims 3 and 16:   template specifies an order of execution of the plurality of scripts.
3 and 17. The method of claim 2, wherein the script node comprises a script repository and the plurality of scripts are a subset of scripts available in the script repository, which scripts to include from the script repository in the plurality of scripts being specified by the preconfigured template. 

3 and 16. The method of claim 1, wherein the script node comprises a script repository and the plurality of scripts are a subset of scripts available in the script repository, which scripts to include from the script repository in the plurality of scripts being specified by the preconfigured template.
Claim 8:
Wherein the script repository and the plurality of scripts are a subset of scripts available in the script repository, which scripts to include from the script repository in the plurality of scripts being specified by the template.  
4 and 18. The method of claim 2, further comprising: retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the host.
4 and 17. The method of claim 1, further comprising: retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the target host. 

Claim 9:
retrieving the configuration parameters and replacing the plurality of placeholder values to generate the plurality of scripts, the plurality of scripts being in a format that is natively executable on the one or more hosts.
5. The method of claim 1, wherein the file nodes are mapped. to a directory of the database using Network File System (NFS) mounting.
5 and 18. The method of claim 1, wherein the file nodes are mapped to a directory of the database using Network File System (NFS) mounting.
Claim 10:
the file nodes are mapped to a directory of the database using Network File System (NFS) mounting.
12. The method of claim 1, wherein the remote cluster is a non-SQL database cluster.
7. The method of claim 1, wherein the remote cluster is a non-SQL database cluster.
Claim 11:
remote cluster is a non-SQL database cluster.
13. The method of claim 1, wherein the remote agent on the host accesses the plurality of scripts on the script node through an 

Claim 12:
Wherein the remote agent on the host accesses the plurality of scripts on the script node through an 

13. The method of claim 1, wherein the scripts are executable code portions in a script data file.
Claim 13:
Wherein the scripts are executable code portions in a script data file.




Allowable Subject Matter
Claims 1-21 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/           Primary Examiner, Art Unit 2195